Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
The information disclosure statement (IDS) submitted on 03/22/2022 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chassagne et al (US 20130251150 A1) in view of BENKREIRA et al (US 20210342816 A1) .
Regarding claim 1, Chassagne et al teach a method for securely generating an encrypted signal simulation, the method comprising: 5transmitting, by a simulator computing device, a cryptographic variable input (see Paragraph [0012] and [0056], where simulate encrypted signal cryptographic function taking as inputs); requesting, by the simulator computing device, execution of at least one of protected cryptographic algorithm operation (see Paragraph [0012], where protecting simulate encrypted signal from Spoofers);
receiving, by the simulator computing device, the one or more generated cryptographic products (see Paragraph [0056], where receiving cryptographic tokens from the signal. If signals carrying the token are encrypted, the receiver gains access to the data message of the signal using corresponding key); 
generating, by the simulator computing device, an encrypted signal simulation based on execution of a simulator using the received one or more 15generated cryptographic products (see Paragraph [0056], where generating a digital authentication code which is either cryptographic message); 
and outputting, by the simulator computing device, the generated encrypted signal simulation (see Paragraph [0083], where generating function that output cryptographic tokens).
Chassagne et al do not teach cryptographic variable input to a detachably coupled smart cards and using smart card which requires the cryptographic variable input and a cryptographic constant input stored on 10the smart card to generate one or more cryptographic products;
However, in analogous art, BENKREIRA et al teach same field of protecting cryptographic variable. BENKREIRA et al teach cryptographic variable input to a detachably coupled smart cards and using smart card which requires the cryptographic variable input (see Paragraph [0030], where provides master key and value of counter as input to a cryptographic algorithm) and a cryptographic constant input stored on 10the smart card to generate one or more cryptographic products (see Paragraph [0025-0027], where contactless card inputs unlock cryptographic products (card-present transaction, account number));
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using contactless card to unlock cryptographic products.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 2, Modified Chassagne et al in view of BENKREIRA et al teach a method of for securely generating an encrypted signal simulation as claim 1, Chassagne et al teach further comprising: 20determining, by the simulator computing device, acceptance of the cryptographic variable input by the smart card based on at least one rule (see Paragraph [0072], where identify the cryptographic tokens on the basis of the position data and the data identifying the signal sources); wherein the requesting execution of at least one of protected cryptographic algorithm operation by the smart card is based on the determination indicating the acceptance of the cryptographic variable input (see Paragraph [0072], where the cryptographic tokens have been identified, the authentication authority can check the consistency of the data to protect and the digital authentication code and issue a certificate authenticating the data to protect or declaring them invalid).
Regarding claim 3, Modified Chassagne et al in view of BENKREIRA et al teach a method of for securely generating an encrypted signal simulation as claim 1. 
Chassagne et al do not teach authentication to smart card and receiving personal identification number based on verification process with a public key of a keypair with the smart card and a private key of the keypair, and determination of the successful authentication.
However, BENKREIRA et al teach determining, by the simulator computing device, when an authentication to the smart card has been successfully completed based on a received #110929373 v1- 20 - personal identification number and based on cryptographic coupling of the smart card with the simulator computing device obtained by a signature verification process with a public key of a keypair with the smart card and a private key of the keypair with the simulator computing device (see Paragraph [0014], and [0025-0027], where authentication of the contactless card indicates the contactless card is valid. The contactless cards include card data, a counter, master key, a diversified key, a unique customer identifier. Contactless card is programmed with a distinct master key that has corresponding pair in the server); wherein the transmitting the cryptographic variable input is based on the determination of the successful authentication (see Paragraph [0048], where with a successful verification and resulting authentication, the contactless card may be unlocked for card-present transaction).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using contactless card to unlock cryptographic products.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 4, Modified Chassagne et al in view of BENKREIRA et al teach a method of for securely generating an encrypted signal simulation as claim 1. 
Chassagne et al do not teach the smart 10card a number of remaining protected cryptographic algorithm operations on the smart card and operation by the smart card is based on the determination indicating at least one of the protected cryptographic algorithm operations is 15remaining.
However, BENKREIRA et al teach determining, by the simulator computing device, from the smart 10card a number of remaining protected cryptographic algorithm operations on the smart card (see Paragraph [0030], where the contactless card transmit the value of counter along with the encrypted data); wherein the requesting execution of at least one of protected cryptographic algorithm operation by the smart card is based on the determination indicating at least one of the protected cryptographic algorithm operations is 15remaining (see Paragraph [0073], where teach time a read operation takes place, the counter may be operable to increment).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using value of counter.
Motivation as recognized by one of ordinary skill in the art, to do so would each time data from the contactless card is read for validation and determine whether the counter values are equal (see paragraph [0073]).
Regarding claim 5, Modified Chassagne et al in view of BENKREIRA et al teach a method of for securely generating an encrypted signal simulation as claim 1, Chassagne et al teach further comprising: determining, by the simulator computing device, from the smart card when the requested at least one of the protected cryptographic algorithm 20operations was successfully executed (see Paragraph [0072], where identify the cryptographic tokens on the basis of the positioning data and the data identifying the signal sources); wherein the receiving the one or more generated cryptographic products from the smart card is based on the determination indicating the successful execution of the requested at least one of the protected cryptographic algorithm operations (see Paragraph [0072], where the cryptographic tokens have been identified, the authentication authority can check the consistency of the data to protect and the digital authentication code and issue a certificate authenticating the data to protect or declaring them invalid).
Regarding claim 6, Modified Chassagne et al in view of BENKREIRA et al teach a method of for securely generating an encrypted signal simulation as claim 1. 
Chassagne et al do not teach authenticating, with the simulator computing device, a personal identification number associated with a user; #110929373 v1- 21 -receiving, by the simulator computing device, the cryptographic variable input when the personal identification number associated with the user is authenticated.
However, BENKREIRA et al teach authenticating, with the simulator computing device, a personal identification number associated with a user (see Paragraph [0014], where authentication of the contactless card indicates the contactless card is valid (authenticated and assigned to an authorized user and payment account)); #110929373 v1- 21 -receiving, by the simulator computing device, the cryptographic variable input when the personal identification number associated with the user is authenticated (see Paragraph [0025-0027], where the contactless card includes card data, a counter, master key, a diversified key, a unique customer identifier, and a data store of account number).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using cryptographic variable input when the personal identification number associated with the user.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 7, Chassagne et al teach a non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by a processor, causes the processor to: transmit a cryptographic variable input (see Paragraph [0012] and [0056], where simulate encrypted signal cryptographic function taking as inputs);
10request execution of at least one of protected cryptographic algorithm operation (see Paragraph [0012], where protecting simulate encrypted signal from Spoofers); 
receive the one or more generated cryptographic products15; (see Paragraph [0056], where receiving cryptographic tokens from the signal. If signals carrying the token are encrypted, the receiver gains access to the data message of the signal using corresponding key);
generate an encrypted signal simulation based on execution of a simulator using the received one or more generated cryptographic products (see Paragraph [0056], where generating a digital authentication code which is either cryptographic message); 
and output the generated encrypted signal simulation (see Paragraph [0083], where generating function that output cryptographic tokens).
Chassagne et al do not teach cryptographic variable input to a detachably coupled smart cards and using smart card which requires the cryptographic variable input and a cryptographic constant input stored on 10the smart card to generate one or more cryptographic products;
However, in analogous art, BENKREIRA et al teach same field of protecting cryptographic variable. BENKREIRA et al teach cryptographic variable input to a detachably coupled smart cards and using smart card which requires the cryptographic variable input (see Paragraph [0030], where provides master key and value of counter as input to a cryptographic algorithm) and a cryptographic constant input stored on 10the smart card to generate one or more cryptographic products (see Paragraph [0025-0027], where contactless card inputs unlock cryptographic products (card-present transaction, account number));
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using contactless card to unlock cryptographic products.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 8, Modified Chassagne et al in view of BENKREIRA et al teach the non-transitory computer readable medium having cryptographic variable input to a detachably coupled smart card as claim 7, Chassagne et al teach wherein the executable code, when executed by the processor, further causes the processor to: determine acceptance of the cryptographic variable input by the smart card based on at least one rule (see Paragraph [0072], where identify the cryptographic tokens on the basis of the position data and the data identifying the signal sources); wherein the request execution of at least one of protected cryptographic algorithm operation by the smart card is based on the determination indicating the acceptance of the cryptographic variable input (see Paragraph [0072], where the cryptographic tokens have been identified, the authentication authority can check the consistency of the data to protect and the digital authentication code and issue a certificate authenticating the data to protect or declaring them invalid).
Regarding claim 9, Modified Chassagne et al in view of BENKREIRA et al teach the non-transitory computer readable medium having cryptographic variable input to a detachably coupled smart card as claim 7.
Chassagne et al do not teach authentication to smart card and receiving personal identification number based on verification process with a public key of a keypair with the smart card and a private key of the keypair, and determination of the successful authentication.
However, BENKREIRA et al teach wherein the executable code, when executed by the processor, further causes the processor to: determine when an authentication to the smart card has been 5successfully completed based on a received personal identification number and based on cryptographic coupling of the smart card with the simulator computing device obtained by a signature verification process with a public key of a keypair with the smart card and a private key of the keypair with the simulator computing device (see Paragraph [0014], and [0025-0027], where authentication of the contactless card indicates the contactless card is valid. The contactless cards include card data, a counter, master key, a diversified key, a unique customer identifier. Contactless card is programmed with a distinct master key that has corresponding pair in the server); wherein the transmitting the cryptographic variable input is based on the determination of the successful authentication (see Paragraph [0048], where with a successful verification and resulting authentication, the contactless card may be unlocked for card-present transaction).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using contactless card to unlock cryptographic products.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 10, Modified Chassagne et al in view of BENKREIRA et al teach the non-transitory computer readable medium having cryptographic variable input to a detachably coupled smart card as claim 7.
Chassagne et al do not teach the smart 10card a number of remaining protected cryptographic algorithm operations on the smart card and operation by the smart card is based on the determination indicating at least one of the protected cryptographic algorithm operations is 15remaining.
However, BENKREIRA et al teach wherein the executable code, when executed by the processor, further causes the processor to: 15determine from the smart card a number of remaining protected cryptographic algorithm operations on the smart card (see Paragraph [0030], where the contactless card transmit the value of counter along with the encrypted data); wherein the request execution of at least one of protected cryptographic algorithm operation by the smart card is based on the determination indicating at least one of the protected cryptographic algorithm operations is 20remaining (see Paragraph [0073], where teach time a read operation takes place, the counter may be operable to increment).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using value of counter.
Motivation as recognized by one of ordinary skill in the art, to do so would each time data from the contactless card is read for validation and determine whether the counter values are equal (see paragraph [0073]).
Regarding claim 11, Modified Chassagne et al in view of BENKREIRA et al teach the non-transitory computer readable medium having cryptographic variable input to a detachably coupled smart card as claim 7, Chassagne et al teach wherein the executable code, when executed by the processor, further causes the processor to: 25determine from the smart card when the requested at least one of the protected cryptographic algorithm operations was successfully executed (see Paragraph [0072], where identify the cryptographic tokens on the basis of the positioning data and the data identifying the signal sources);  wherein the receive the one or more generated cryptographic products from the smart card is based on the determination indicating the successful #110929373 v1- 23 - execution of the requested at least one of the protected cryptographic algorithm operations (see Paragraph [0072], where the cryptographic tokens have been identified, the authentication authority can check the consistency of the data to protect and the digital authentication code and issue a certificate authenticating the data to protect or declaring them invalid).
Regarding claim 12, Modified Chassagne et al in view of BENKREIRA et al teach the non-transitory computer readable medium having cryptographic variable input to a detachably coupled smart card as claim 7.
Chassagne et al do not teach authenticating, with the simulator computing device, a personal identification number associated with a user; #110929373 v1- 21 -receiving, by the simulator computing device, the cryptographic variable input when the personal identification number associated with the user is authenticated.
However, BENKREIRA et al teach wherein the executable code, when executed by the processor, further causes the processor to: authenticate a personal identification number associated with a user (see Paragraph [0014], where authentication of the contactless card indicates the contactless card is valid (authenticated and assigned to an authorized user and payment account)); and receive the cryptographic variable input when the personal 10identification number associated with the user is authenticated (see Paragraph [0025-0027], where the contactless card includes card data, a counter, master key, a diversified key, a unique customer identifier, and a data store of account number).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using cryptographic variable input when the personal identification number associated with the user.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 13, Chassagne et al teach a simulator computing device comprising: a processor; and a memory coupled to the processor which is configured to be 15capable of executing programmed instructions stored in the memory to: transmit a cryptographic variable (see Paragraph [0012] and [0056], where simulate encrypted signal cryptographic function taking as inputs); request execution of at least one of protected cryptographic algorithm operation (see Paragraph [0012], where protecting simulate encrypted signal from Spoofers);
 receive the one or more generated cryptographic products (see Paragraph [0056], where receiving cryptographic tokens from the signal. If signals carrying the token are encrypted, the receiver gains access to the data message of the signal using corresponding key); 
generate an encrypted signal simulation based on 25execution of a simulator using the received one or more generated cryptographic products (see Paragraph [0056], where generating a digital authentication code which is either cryptographic message); 
and output the generated encrypted signal simulation (see Paragraph [0083], where generating function that output cryptographic tokens).
Chassagne et al do not teach cryptographic variable input to a detachably coupled smart cards and using smart card which requires the cryptographic variable input and a cryptographic constant input stored on 10the smart card to generate one or more cryptographic products;
However, in analogous art, BENKREIRA et al teach same field of protecting cryptographic variable. BENKREIRA et al teach cryptographic variable input to a detachably coupled smart cards and using smart card which requires the cryptographic variable input (see Paragraph [0030], where provides master key and value of counter as input to a cryptographic algorithm) and a cryptographic constant input stored on 10the smart card to generate one or more cryptographic products (see Paragraph [0025-0027], where contactless card inputs unlock cryptographic products (card-present transaction, account number));
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using contactless card to unlock cryptographic products.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 14, Modified Chassagne et al in view of BENKREIRA et al teach the device as set forth transmitting a cryptographic variable input to a detachably coupled smart card as claim 13, Chassagne et al teach further comprising executable code which when executed by a processor causes the processor to: determine acceptance of the cryptographic variable input by the smart card based on at least one rule (see Paragraph [0072], where identify the cryptographic tokens on the basis of the position data and the data identifying the signal sources); wherein the request execution of at least one of protected cryptographic algorithm operation by the smart card is based on the determination indicating the acceptance of the cryptographic variable input (see Paragraph [0072], where the cryptographic tokens have been identified, the authentication authority can check the consistency of the data to protect and the digital authentication code and issue a certificate authenticating the data to protect or declaring them invalid).
Regarding claim 15, Modified Chassagne et al in view of BENKREIRA et al teach the device as set forth transmitting a cryptographic variable input to a detachably coupled smart card as claim 13.
Chassagne et al do not teach authentication to smart card and receiving personal identification number based on verification process with a public key of a keypair with the smart card and a private key of the keypair, and determination of the successful authentication.
However, BENKREIRA et al teach further comprising 10executable code which when executed by a processor causes the processor to: determine when an authentication to the smart card has been successfully completed based on a received personal identification number and based on cryptographic coupling of the smart card with the simulator computing device obtained by a signature verification process with a public key of a keypair with the 15smart card and a private key of the keypair with the simulator computing device (see Paragraph [0014], and [0025-0027], where authentication of the contactless card indicates the contactless card is valid. The contactless cards include card data, a counter, master key, a diversified key, a unique customer identifier. Contactless card is programmed with a distinct master key that has corresponding pair in the server); wherein the transmitting the cryptographic variable input is based on the determination of the successful authentication (see Paragraph [0048], where with a successful verification and resulting authentication, the contactless card may be unlocked for card-present transaction).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using contactless card to unlock cryptographic products.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Regarding claim 16, Modified Chassagne et al in view of BENKREIRA et al teach the device as set forth transmitting a cryptographic variable input to a detachably coupled smart card as claim 13.
Chassagne et al do not teach the smart 10card a number of remaining protected cryptographic algorithm operations on the smart card and operation by the smart card is based on the determination indicating at least one of the protected cryptographic algorithm operations is 15remaining.
However, BENKREIRA et al teach further comprising 20executable code which when executed by a processor causes the processor to: determine from the smart card a number of remaining protected cryptographic algorithm operations on the smart card (see Paragraph [0030], where the contactless card transmit the value of counter along with the encrypted data); wherein the request execution of at least one of protected cryptographic algorithm operation by the smart card is based on the determination 25indicating at least one of the protected cryptographic algorithm operations is remaining (see Paragraph [0073], where teach time a read operation takes place, the counter may be operable to increment).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using value of counter.
Motivation as recognized by one of ordinary skill in the art, to do so would each time data from the contactless card is read for validation and determine whether the counter values are equal (see paragraph [0073]).
Regarding claim 17, Modified Chassagne et al in view of BENKREIRA et al teach the device as set forth transmitting a cryptographic variable input to a detachably coupled smart card as claim 13, Chassagne et al teach further comprising executable code which when executed by a processor causes the processor to: #110929373 v1- 25 - determine from the smart card when the requested at least one of the protected cryptographic algorithm operations was successfully executed (see Paragraph [0072], where identify the cryptographic tokens on the basis of the positioning data and the data identifying the signal sources); wherein the receive the one or more generated cryptographic products from the smart card is based on the determination indicating the successful 5execution of the requested at least one of the protected cryptographic algorithm operations (see Paragraph [0072], where the cryptographic tokens have been identified, the authentication authority can check the consistency of the data to protect and the digital authentication code and issue a certificate authenticating the data to protect or declaring them invalid).
Regarding claim 18, Modified Chassagne et al in view of BENKREIRA et al teach the device as set forth transmitting a cryptographic variable input to a detachably coupled smart card as claim 13.
Chassagne et al do not teach authenticating a personal identification number associated with a user; #110929373 v1- 21 -receiving, by the simulator computing device, the cryptographic variable input when the personal identification number associated with the user is authenticated.
However, BENKREIRA et al teach further comprising executable code which when executed by a processor causes the processor to: 10authenticate a personal identification number associated with a user (see Paragraph [0014], where authentication of the contactless card indicates the contactless card is valid (authenticated and assigned to an authorized user and payment account)); and receive the cryptographic variable input when the personal identification number associated with the user is authenticated (see Paragraph [0025-0027], where the contactless card includes card data, a counter, master key, a diversified key, a unique customer identifier, and a data store of account number).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Chassagne et al to incorporate the teaching of BENKREIRA et al using cryptographic variable input when the personal identification number associated with the user.
Motivation as recognized by one of ordinary skill in the art, to do so would the master key may be kept secret from all parties other than the contactless card and server, thereby enhancing security of the system (see Paragraph [0027]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RIES et al (US 20180034631 A1) disclosed an authentication system of object, physical or virtual, comprising an authentication mark and, as an option, an authentication message, generated by an authentication device and controlled by a verification decoding device in combination n with an authentication server managed by an authentication authority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499